Citation Nr: 0635322	
Decision Date: 11/13/06    Archive Date: 11/27/06

DOCKET NO.  03-18 590A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for a psychiatric disorder 
to include bipolar disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

P. Sorisio, Associate Counsel

INTRODUCTION

The veteran had active service from November 1945 until April 
1947.    

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a May 2001 rating decision of the Department 
of Veterans Affairs (VA), Regional Office (RO) in Cleveland, 
Ohio.

In May 2004, a Decision Review Officer (DRO) hearing was held 
at the RO and a transcript of that hearing is of record.  In 
a communication received in April 2006, the veteran stated 
that he would not be able to attend his Central Office 
hearing scheduled for May 2006.  He did not ask that the 
hearing be rescheduled.

This case was previously before the Board in July 2006 and 
was remanded for possible additional development and to be 
readjudicated.

A motion to advance this case on the Board's docket was 
received by the Board on March 6, 2006.  This motion was 
granted by the Board on March 16, 2006 for good cause.  38 
U.S.C.A. § 7107 (West 2002); 38 C.F.R. § 20.900(c) (2006).


FINDING OF FACT

A psychiatric disorder was initially diagnosed many years 
after service, and has not been shown by the competent 
clinical evidence of record to be causally or etiologically 
related to his active service.


CONCLUSION OF LAW

A psychiatric disorder was not incurred in, or aggravated by 
service, nor may a psychosis be presumed to have been so 
incurred or aggravated.  38 U.S.C.A. § 1101, 1110, 1112, 
1113, 1131, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303, 3.307, 3.309 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2006).  

Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2006); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006).

On March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Court in Dingess/Hartman held that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, VA is required to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  

VA satisfied its duty to notify as to the claim by means of 
May 2005 and August 2006 letters from the RO to the 
appellant.  These letters informed him of what evidence was 
required to substantiate the claim and of his and VA's 
respective duties for obtaining evidence.  The veteran was 
also asked to submit pertinent evidence and/or information in 
his possession to the AOJ.  Additionally, the August 2006 
correspondence informed the veteran as to the law pertaining 
to the assignment of a disability rating and effective date 
as the Court required in Dingess/Hartman.

In Pelegrini v. Principi, 14 Vet. App. 412 (2004), the Court 
held that compliance with 38 U.S.C.A. § 5103 required that 
VCAA notice be provided prior to an initial unfavorable 
agency of original jurisdiction decision.  Because the VCAA 
notice in this case was not completed prior to the initial 
AOJ adjudication denying the claim, the timing of the notice 
does not comply with the express requirements of the law as 
found by the Court in Pelegrini.  Here, the Board finds that 
any defect with respect to the timing of the VCAA notice was 
harmless error.  Although the notice was provided to the 
appellant after the initial adjudication, the claim was 
readjudicated thereafter, and the appellant has not been 
prejudiced thereby.  The content of the notice fully complied 
with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b), and Dingess/Hartman.  After the notice was 
provided, the case was readjudicated and a Supplemental 
Statement of the Case was provided to the veteran.  The 
veteran has been provided with every opportunity to submit 
evidence and argument in support of his claim, and to respond 
to VA notices.  Therefore, not withstanding Pelegrini, to 
decide the appeal would not be prejudicial to him.

Duty to assist

With regard to the duty to assist, the record contains the 
veteran's service clinical entrance and separation 
examination reports and private, public, and VA treatment and 
examination reports.  Additionally, the claims file contains 
the veteran's own statements in support of his claim, to 
include testimony provided at a May 2004 hearing before a RO 
decision review officer.  It is noted that the veteran's 
service medical records are largely unavailable, as they are 
presumed to have been destroyed in a fire.  In such 
circumstances, the Board has a heightened duty to explain its 
findings and conclusions and to consider carefully the 
benefit-of-the-doubt rule.  See O'Hare v. Derwinski, 1 Vet. 
App. 365, 367 (1991) (finding that the BVA has a heightened 
duty in a case where the service medical records are presumed 
destroyed).

Further regarding to the duty to assist, the veteran's 
service personnel file was requested.  A June 2005 response 
to such request indicates that the records are fire related, 
but that copies of available records were mailed.  Also 
available is his Separation Qualification Record, confirming 
his time based in the Philippine Islands.  Based on the 
foregoing, it is not felt that additional efforts are 
required under the VCAA.  Indeed, it appears further 
development would serve no useful purpose and would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991) (finding that further development 
would serve no useful purpose and would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran).  

The Board is of the opinion that all available evidence that 
could substantiate the claim has been obtained based on 
previous search attempts.  In view of the foregoing, the 
Board finds that all relevant facts have been properly and 
sufficiently developed, and no further development is 
required to comply with the duty to assist the veteran in 
developing the facts pertinent to his appeal.  Hence, VA's 
duty to assist the veteran in the development of his claim 
has been satisfied.  The Board finds that adequate efforts 
were undertaken by the RO in developing the veteran's claim.  
It is not felt that additional efforts are required under the 
VCAA because, essentially, all available evidence that could 
substantiate the claim has been obtained.     



Legal criteria

Presumptive service connection

Where a veteran served 90 days or more during a war period or 
service that began before and extended beyond December 31, 
1946, and a psychosis becomes manifest to a degree of 10 
percent or more within one year from date of termination of 
such service, such disease shall be presumed to have been 
incurred in or aggravated by service, even though there is no 
evidence of such disease during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131; 38 
C.F.R.§§ 3.307, 3.309 (2006).

At the outset, the Board will consider whether presumptive 
service connection as a chronic disease is warranted in the 
instant case.  Under 38 C.F.R. § 3.309(a), a psychosis is 
regarded as a chronic disease.  However, in order for the 
presumption to operate, such disease must become manifest or 
aggravated to a degree of 10 percent or more within 1 year 
from the date of separation from service.  See 38 C.F.R. 
§ 3.307(a)(3).  As the evidence of record fails to establish 
any clinical manifestations of a psychosis within the 
applicable time period, the criteria for presumptive service 
connection on the basis of a chronic disease have not been 
satisfied.  

Service connection- in general

Having ruled out presumptive service connection in the 
present case, the Board will now address the issue of direct 
service connection on a nonpresumptive basis.
According to the law, service connection is warranted if it 
is shown that a veteran has a disability resulting from an 
injury incurred or a disease contracted in active service, or 
for aggravation of a preexisting injury or disease in active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. § 3.303 (2006).  Service connection may also be 
granted for any disease diagnosed after discharge when all of 
the evidence establishes that the disease was incurred in 
service.  See 38 C.F.R. § 3.303(d).  

"Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury."  
Pond v. West, 12 Vet. App. 341, 346 (1999).  Where the 
determinative issue involves a medical diagnosis, competent 
medical evidence is required.  This burden typically cannot 
be met by lay testimony because lay persons are not competent 
to offer medical opinions.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).

The Board has reviewed all of the evidence in the veteran's 
claims folder.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, the extensive evidence of 
record.  Indeed, the Federal Circuit has held that the Board 
must review the entire record, but does not have to discuss 
each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).  Therefore, the Board will 
summarize the relevant evidence where appropriate, and the 
Board's analysis below will focus specifically on what the 
evidence shows, or fails to show, as to the claim.

Analysis

The evidence of record clearly establishes a current 
diagnosis of bipolar affective disorder at the Cleveland 
Clinic in May 2000.  Thus, the initial element of a service 
connection claim has been satisfied here.

The second element of a service connection claim is the in-
service incurrence or aggravation of an injury or disease.  
The veteran's service medical records associated with his 
duty in the United States Army are unavailable, except for 
his enlistment and separation examination reports.  The 
remainder of such records are unavailable and are presumed to 
have been destroyed in a fire at the National Personnel 
Records Center in 1973.  The veteran's enlistment 
examination, dated in October 1945, does not reflect that a 
psychiatric disorder pre-existed active service.  Further, 
the March 1947 separation examination, like the enlistment 
examination, found the veteran to be "normal" with respect 
to psychiatric and neurological diagnoses.  The only other 
service medical record indicates that the veteran was 
diagnosed with gastroenteritis in July 1946.  The veteran 
testified at his May 2004 hearing that he was treated by a 
psychiatrist while he was in the Philippines after incurring 
several speeding tickets.  The veteran testified that he was 
put on extra duty.  The veteran testified that he did not 
receive a specific diagnosis nor was he hospitalized for 
psychiatric problems during service.  

As the veteran is competent to testify to witnessing event or 
receiving medical treatment, and in light of O'Hare, the 
Board finds that the veteran did visit a psychiatrist in 
service.  However, the Board observes that the veteran's 
March 1947 separation examination is available and shows 
normal psychiatric findings upon exiting service.  
Nevertheless, service connection may still be award when all 
of the evidence establishes that the disease was incurred in 
service.

A review of the record indicates that the first post-service 
treatment regarding a psychiatric disorder came almost 20 
years after being on active duty.  In 1966, the veteran's 
wife filed papers with an Ohio court and noted that the 
veteran was mentally ill.  As a result of this, the court had 
the veteran undergo a psychiatric evaluation.  An August 1966 
medical certificate an evaluation by the medical staff at 
Summit County Receiving Hospital indicates that after 
examining the veteran, he was not mentally ill and was not a 
proper subject for care in a specialized institution.  The 
first medical diagnosis of a psychiatric disorder was in 
connection with the veteran's initial claim of entitlement to 
service connection for such (then claimed as nervous 
condition).  The veteran underwent a VA examination in 
September 1983.  The veteran denied insomnia and depression.  
The examiner noted the veteran as being anxious, but he found 
the veteran's orientation, memory, judgment, and insight were 
not impaired.  No delusions or hallucinations were reported.  
The Axis I diagnosis was bipolar disorder and the Axis II 
diagnosis was cyclothymic personality.  

A personality disorder is not a disease or injury within the 
meaning of applicable legislation for the payment of 
compensation benefits.  38 C.F.R. § 3.303(c) (2006).  

Regarding the third element of a service connection claim, 
there is no competent clinical evidence of record that 
supports the finding that the veteran's current bipolar 
disorder is causally related to his active service.  In the 
VA examination report from September 1983, the examiner did 
not give a nexus opinion.  Indeed, no objective clinical 
nexus opinion is of record.  The Board acknowledges the 
veteran's testimony and statements in support of his claim.  
However, as a layperson, the veteran does not possess the 
credentials, training, or experience needed to render a 
competent opinion as to medical causation.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  

Moreover, it is significant to point out that the evidence of 
record establishes that the first reported treatment for a 
possible psychiatric disorder was, resolving all doubt in 
favor of the veteran, in August 1966, which was many years 
after his discharge from service.  The Board notes that the 
lapse of time between service separation and the earliest 
documentation of current disability is a factor for 
consideration in deciding a service connection claim.  See 
Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  Therefore, 
in the absence of demonstration of continuity of 
symptomatology, the Board finds that the initial 
manifestation of a psychiatric disability, years after the 
veteran's discharge from active service, to be too remote 
from service to be reasonably related to service.  The Board 
also points out that all of the evidence does not indicate 
that the veteran's current bipolar disorder incurred in 
service.  Therefore, the Board concludes that the 
preponderance of the evidence is against a grant of service 
connection on a direct incurrence basis.

Again, the Board notes that it is unfortunate that the 
veteran's service medical records are not available in their 
entirety.  Nevertheless, the Board has had the benefit of 
reviewing the veteran's statements as well as medical 
evidence to include treatment and examination reports.  
Additionally, two very critical medical documents, the 
veteran's enlistment and separation examination reports are 
available for review.  Such evidence allowed the Board to 
thoroughly consider the veteran's claim and to provide a 
well-reasoned analysis as mandated by O'Hare.  The Board has 
also considered the veteran's disability in relation to its 
history.  38 C.F.R. § 4.1 (2006). 

In conclusion, the evidence of record fails to establish that 
the veteran's psychiatric disorder is causally or 
etiologically related to his active duty.  While the entirety 
of the veteran's service medical records could not be 
located, his separation examination is of record, which 
indicated normal psychiatric and neurologic conditions.  
Moreover, the claims file does not establish the initial 
diagnosis of a psychiatric disorder until many years 
following discharge.  As such, it may not be presumed to have 
been incurred in service, and is too remote from service to 
be causally related to service, in the absence of 
demonstration of continuity of symptomatology.  Accordingly, 
the veteran's claim for direct service connection is not 
warranted.  As the preponderance of the evidence is against 
the claim, the benefit of the doubt rule is not applicable.  
See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 
49, 54-56 (1990).


ORDER

Entitlement to service connection for a psychiatric disorder 
is denied.





____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


